 MIS, INC.MIS, Inc.,and its alter ego M&H Riggers andErectors,Inc.andInternational Association ofBridge,Structural and Ornamental Iron Work-ers,Local UnionNo. 70, AFL-CIO. Case 9-CA-22555June 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN,BABSON,AND CRACRAFTOn March 25, 1987, Administrative Law JudgeStephen J. Gross issued the attached decision. Re-spondentMIS, Inc. (Misco) filed motions, excep-tions, and a supporting brief. The Charging Partyfiled an answering brief, and the General Counselfiled limited exceptions and brief in support there-of.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the motions,' exceptions, 2 andbriefs and has decided to affirm the judge's rulings,findings, and conclusions and to adopt the recom-mended Order.There are two issues. One issue is whether theRespondent violated Section 8(a)(5) of the Act byrepudiatingmidterm its 1984-1987 8(f) prehireagreement with Local 70 of the International Asso-ciation of Bridge, Structural and Ornamental IronWorkers and thereafter failing and refusing toapply the terms of this prehire agreement to em-ployees employed by M & H Riggers and Erec-tors, Inc. (M & H), the alleged alter ego of Misco.The other issue is whether the Board shoulddefer to the arbitrator's decision on the above-de-scribed issue. As more fully set forth in the judge'sdecision, Local 70 filed a grievance against MiscoinAugust 1985. The arbitrator was presented withsubstantially the same issues facing us, namely, didMisco effectively repudiate its contract with Local70, and is M & H the alter ego of Misco.We agree with the judge's finding that, underJohn Deklewa & Sons, Inc.,282 NLRB 1375, 1389(1987), enfd. 843 F.2d 770 (3d Cir. 1988), deferraliTheRespondent has requested oral argumentThe requestisdeniedas the record,exceptions,and briefs adequately present the issues and thepositions of the partiesThe Respondenthas also requestedthat we holdthis casein abeyancepending theThird Circuit'sdecisionon the appeal of JohnDeklewa &SonsInc,282 NLRB 1375 (1987)Both the ChargingParty and the Gen-eralCounselfiledmotions in oppositionThe Respondent'srequest isdenied inasmuch as theThird Circuit's opinion enforcing the Board's De-cisionand Order inDeklewainitsentiretyissuedon April12, 19882The General Counselrequested a visitatonal clauseWe deny theGeneral Counsel's request as unnecessaryhere SeeCherokee Marine Ter-minal,287NLRB1080 (1988).491to the arbitrator's award on the repudiationissue isunwarranted because the Board had determined toapplyDeklewa"to all pending cases in whateverstage."As the judge correctly points out, it wouldcreate an anomaly for us to defer to an arbitrator'saward which appliedpre-Deklewalaw when wewould not apply this law ourselves at this stage inthe proceedings. Insofar as the arbitrator relied onlaw which has now been overruled in reaching hisconclusion that Misco effectively and lawfully re-pudiated its contract with Local 70, the arbitrator'sconclusionbecame"palpablywrong"3onceDeklewaissuedwith the retroactive component.Thus, to defer to the arbitral award on the repudi-ationissue, inthe circumstances of this case, wouldnecessitate reviewing the award under a legalstandardwhich the Board has decided frustratesthe Act's purposes.4Further, as far as deferring to the arbitrator's res-olution of the alter ego issue is concerned, giventhat the arbitrator relied, in part, onpre-Deklewalaw for his finding and given thereasonsdiscussedinfra, the arbitrator's finding on this point similarlycannot arguably be reconciled with Board prece-dent in this area, is internally inconsistent, palpablywrong, and, therefore, is not a proper basis for de-ferral.5We adopt the judge's findings that M & H Rig-gers and Erectors is the alter ego of Misco. Werely not only on the facts discussed by the judge,but rely additionally on the facts discussed belowand the case precedent found inAdvance Electric.6InAdvance Electric,the Board stated that it wouldfind alter ego status where two employers have,,'substantially identical'management, business pur-pose, operation, equipment, customers, and supervi-sion, as well as ownership." In addition, the Boardconsiders whether there has been any hiatus in op-erations,whether the companies use the samebuilding, and "whether the purpose behind the cre-ation of the alleged alter ego waslegitimate orwhether, instead, its purpose was to evade respon-sibilities under the Act."7 No one factor is determi-s InOlinCorp,268 NLRB 573 (1984),the Board held that it woulddeferto an arbitration award where the proceedings appear to have beenfair and regular, all parties have agreed to be bound,the arbitrator hasadequately considered the unfair labor practice issues, and the decision ofthe arbitrator is not clearly repugnantto the Act.The Board held thatunless the award is "palpably wrong," i e, unless the arbitrator's decisionisnot susceptible to an interpretation consistent withthe Act,we willdefer4 SeealsoCertainteed Corp, 271NLRB 76 (1984)5 See alsoGarland Coal Co,276 NLRB 963, 965 (1985)6 268 NLRB 1001, 1002 (1984) See alsoVulcanTrailerMfg.Co., 283NLRB 480(1987),Continental RadiatorCorp.,283 NLRB 234 (1987),Better Building Supply Corp,283 NLRB 93 (1987),andLandhill Press,282 NLRB 378 (1986)rId, quoting fromFugazy Continental Corp,265 NLRB 1301, 1302(1982), enfd 725 F 2d 1416 (D C Cir 1984)289 NLRB No. 62 492DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnative of alter ego status, and not all of these indi-cia need be present to find that an alter ego rela-tionship exists.8The judge discussed these factors and found thatDaymond Hardin and Michael Moore were thesole owners of both Misco and M & H. Both wereequally involved in the management of the twocompanies,both having served sequentially aspresident of both companies. Both companies wereengagedin the steel erectionbusinessand, by andlarge,Misco could have performed M & H's workhad it not ceased operations in June 1985. WhenM & H began operations in June 1985, its onlyequipment was, with minor exception, equipment itreceived from Misco, the consideration for whichwas M & H's promissory note and itsagreementto pay $1417 per monthin leasepayments toMisco.M & H, however, has not complied withthe terms of either the promissory note or the leaseagreement by which it acquired Misco's equipment.As evidence of the lack of arm's-lengthdealingsbetween the two companies, the judge describedhow Misco has not sought to compel M & H tocomply with the terms of the promissory note orthe lease agreementand when Misco was facedwith a Federal tax bill and had no funds to pay it,M & H "loaned" Misco the money to pay it.In addition to these facts outlined by the judge,we note also that regarding supervision, MichaelMoore, the current president of Misco,aswell asM & H, testified that he was the field supervisorand didestimatesfor jobs for both companies. Theevidence also shows that both Hardin and Mooreparticipated in significantmanagementand laborrelationsdecisions for both firms. Both men han-dled negotiations with the Unionin anattempt towork out a targeted job agreement which wouldallow Misco to pay only 80 percent of the unionwage scaleshould it be the successful bidder on aColonelSandersResearchandDevelopmentproject. Thus, thereisnodoubt about common su-pervisionand managementof the two corporations.Finally there remains for consideration whetherthe purpose behind the formation of M & H wasto evade responsibilities under the Act. It is clearfrom Moore's testimony and that of Hardin thatthey formed M & H because they believed theirbids could not be competitive,at least inpart, be-cause they were constrained to pay union wagesand fringe benefits under the Misco contract. Theparties differed, under thepre-Deklewalaw, in theirinterpretation of the nature of this agreement. Asthey formulated their arguments before the judge,8See,e g,All KindQuilting,266 NLRB1186 fn 4(1983),andBlakeConstructionCo, 245 NLRB 630, 634 (1979),enf. granted in part anddented in part onothergrounds 663F 2d 272 (D.C Cir 1981)the dispute centered on whether under the law pre-vailing at the time, which included the so-called"conversion" doctrine, Misco could lawfully repu-diate the collective-bargaining agreement.Thus,they apparently questioned their ability to repudi-ateMisco's contract as long as they operated underthat name. Given this set of circumstances, it isonly reasonable to conclude that Hardin andMoore chose the subterfuge of setting up anothercompany rather than merely repudiating the pre-hire agreement.Applying the standards and principles set forthinAdvance Electric,supra, to these facts, we con-clude, in agreement with the judge, that a prepon-derance of the evidence shows that M & H Rig-gers is the alter ego of Misco.We further find, in agreement with the judge,that the principles announced inJohn Deklewa &Sons, Inc.,supra, are appropriately applied to thefacts of this case. Thus, we find that the Respond-ent unlawfully repudiated theMisco 1984-1987contractwith the Union during the term of theagreement.However, underDeklewa,theUnionenjoyed no presumption of majority status follow-ing the contract's expiration date of May 31, 1987,and thus at that point the Respondent was free torepudiate the 8(f) bargaining relationship. There-fore,we find that the Respondent violated Section8(a)(5) and (1) of the Act by repudiating the 1984-1987 contract with the Union during the contractterm and shall limit the make-whole remedy ac-cordingly.AMENDED REMEDYThe judge's recommended remedy provides thatthe Respondent be directed to make whole employ-ees in accordance with the method prescribed inOgle Protection Service,183 NLRB 683 (1970). Wefmd merit in the General Counsel's contention thatOgleapplies only to situations where employeesremain employed by the employer but are not com-pensated in accordance with the existing collective-bargaining agreement. Thus, while M & H em-ployees must be made whole in accordance withOgle,those employees who were in the past re-ferred to Misco by the Union and were no longeremployed by Respondent Misco must be madewhole in accordance with the method set forth inF.W. Woolworth,90 NLRB 289 (1950), which pro-vides that employees be made whole for any lossof earnings and other benefits on a quarterly basisless any net interim earnings. We shall accordinglyorder the Respondent to make the M & H em-ployeeswhole in the manner set forth inOgle,supra, and to make the former Misco employeeswhole in the manner set forth inF.W. Woolworth, MIS, INC.supra,for any losses they may have suffered as aresult of the Respondent's failure to adhere to thecontract from June 1, 1985, through May 31, 1987,with interest on any amounts due, paid in themanner prescribed inNew Horizonsfor theRetard-ed.9ORDERThe National LaborRelations Board adopts therecommendedOrderof the administrative lawjudge andorders thatthe Respondent,MIS, Inc.,and its alter ego M & H Riggers and Erectors,Inc.,Louisville,Kentucky, their officers,agents,successors,and assigns,shall take the action setforth in the Order.9Interest on and after January1,1987, shall becomputed at the"short-term Federalrate" forthe underpayment of taxes as set out in the1986 amendmentto 26 U S C § 6621Interest on amounts accrued poorto January1,1987 (theeffective dateof the 1986amendment to 26U.S.C. § 6621),shall be computed in accordancewithFlorida Steel Corp.,231 NLRB 651 (1977).Anthony L. Sheehan, Esq.,for the General Counsel.Frank P. Campisano, Esq.andFrancis E. Bauman, Esq.,of Louisville, Kentucky, for the Respondent.Raymond L. Sales, Esq. (Segal, Isender, Sales, Stewart &Cutler),of Lousiville,Kentucky, for the ChargingParty.DECISIONSTEPHEN J. GROSS, Administrative Law Judge. Thiscasepresents three questions.First,didMIS, Inc.(Misco) effectively repudiate its contract with the Charg-ing Party, the International Association of Bridge, Struc-tural and Ornamental Iron Workers, Local Union No.70,AFL-CIO (Local 70 or the Union). Second, shouldMisco's contract with Local 70 be deemed applicable toM & H Riggers & Erectors, Inc. (M & H), a companyformed by the owners of Misco. And third, to whatextent, if any, should the Board defer to a decision of anarbitrator in respect to the first and second questions.My conclusion is that Misco did not validly repudiateits contract with Local 70; that M & H is an alter ego ofMisco and that the Misco-Local 70 contract accordinglycovers M & H; and that the Board should not defer tothe arbitrator's decision. iiThisproceeding began with a chargefiled by Local 70 on 1 Novem-ber 1985A complaint dated 20 October 1986 followed RespondentsMisco and M & H admit that they are employers engaged in commercewithin the meaning of the National Labor Relations Act (the Act), andthat Local 70 is a labor organization within the meaning of the Act. ButRespondents deny that they violated the Act in any respect.Iheard thecase in Lousiville,Kentucky,on 10 December 1986Briefs have been filed by the General Counsel, by Local 70, and byMisco and M&H (jointly)The General Counsel has also filed a replybrief493Misco's Attempted Repudiation of its Contract withLocal 70Misco is no longer in business. While it was operatingitdid steel erection work in the Louisville, Kentuckyarea.At all times all of Misco's employees who were en-gaged in steel erection work were members of Local 70.Misco entered into two contracts with Local 70. Thefirstwas for the period 1 June 1983 through 31 May1984. The second, signed in September 1984, covered theperiod through 31 May 1987. The parties agree that bothcontracts were prehire contracts subject to Section 8(f)of the Act.On 27 February 1985, Misco's counsel wrote to Local70 stating that the owners of Misco "expressed regretthat they must terminate their contractual agreementwith Local No. 70 effective June 1, 1985." According tothe letter, the reason for Misco's action was that Misco'sowners felt that the wages and fringe benefits requiredby the contract were too high to permit Misco to com-pete effectively.2 Local 70 wrote back, objecting.Misco had no employees on the purported effectivedate of the repudiation (1 June 1985). Misco stopped op-erating a short time later.ConclusionIn September 1984, Misco voluntarily signed a con-tractwith Local 70, thereby entering into an 8(f) rela-tionshipwith Local 70 for a period that does not enduntilMay 1987. The contract accordingly was, and is,"binding, enforceable, and not subject to unilateral repu-diation" byMisco.JohnDeklewa & Sons, Inc., 282NLRB 1375, 1395 (1987)(Deklewa).3Thus by purportingto repudiate its contract with Local 70, Misco violatedSection 8(a)(5) and (1) of the Act.Deklewa,supra at1390; see also 1391 (concurring opinion).The Relationship Between Misco and M & HMisco and M & H are separate corporations, haveseparate tax numbers and separate bank accounts, andmuch of thetimeM & H's records have been kept at alocation different from where Misco's records were kept.In additionM & H's employment policies differ fromMisco's.Misco's employees rarely worked for Misco formore than a few days per week and did not necessarilywork for Misco on consecutive weeks. M & H's em-ployees work for M & H on a full-time (40 hours perweek), week-in week-out basis. Nonetheless, as the dis-cussion below indicates,M & H is Misco's alter ego.Indeed, it is hard to imagine a more obvious alter ego re-lationship.2 In one instancethe Union authorized Misco to payless than normalwages and fringebenefits required by the Misco-Local 70 contract (via a"targeted job agreement") But Miscofoundthatit could not successfullybid even at that lower compensation level.8Deklewaissued after the hearingclosedand briefshad beensubmit-tedThusthe parties' arguments are basedon poorlaw, with the princi-pal issue being-in respect to Misco's purported repudiationof its con-tractwiththe Union-whetherMisco at any time had had a"permanentand stableworkforce" SeeConstructionErectors,265 NLRB 786 (1982);Deklewa,282 NLRB at 1378In viewofDeklewa'sretroactiveapplicabil-ity that issue is no longerrelevant 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOwnership.Daymond Hardin and Michael Moore werethe sole owners of both Misco and M & H.4 Moreover,their interests in each of the corporations were the same:Hardin and Moore each had a half interest in both Miscoand M & H.Management.Hardin initiallywas president of bothMisco and M & H. Subsequently, Moore became presi-dent of both.Reason for M & H's CreationAs Hardin put it, as of early 1985 Misco "was basical-ly out of work" because it was "being outbid [that is, un-derbid] by non-union competition."5 Hardin and Mooredecided that it was hopeless to continue trying to oper-ate under a union contract. They accordingly createdM & H in April 1985. M & H has never entered intoany contract with Local 70 or any other union, and thecompensation thatM & H pays its employees is lessthan the amounts provided in Misco's contract withLocal 70.Equipment.On 15 April 1985, Misco agreed to transferall of its equipment to M & H. The consideration for thetransfer of some of the equipment was M & H's promis-sory note; the consideration for the transfer for the restof the equipment was M & H's agreement to pay $1417per month in lease payments to Misco. (Hardin signedthe lease on behalf of both Misco and M & H.) No cashchanged hands. When M & H began operations its onlyequipment was, with minor exception, the equipment itreceived from Misco.Operations.Misco was, and M & H is, in the steelerection business in the Louisville area. Insofar as thenature of the work undertaken by the two companies isconcerned, while the scope of M & H's work came tobe somewhat broader than Misco's, M & H could haveperformed Misco's work and, by and large, Misco couldhave performed M & H's work.Misco stopped operating on or about 5 June 1985.M & H began operating later in June, doing the steelerectionwork for the "Colonel Sanders Research andDevelopment Center." Misco's last bid (which it with-drew) was for the same work on the same project.Absence of arm's-length dealings.The relationship be-tween Misco and M & H has not been characterized byarm's-length dealings.Most importantly, M & H has notcomplied with the terms of either the promissory note orthe lease agreement by which M & H acquired Misco'sequipment and Misco has not sought to compel compli-ance by M & H. Secondly, in April 1986, Misco wasfaced with a Federal tax bill and no cash to pay it. Ac-cording to Hardm, M & H "loaned" Misco the neces-sary funds.64 In April 1986Hardm ended his ownership interest in M & H andended his relationshipwith bothM & H and Misco.6Tr. 112, 1146 The General Counselurges that there is still further evidence of lessthan arm's-length dealingsbetweenMisco and M&H, namely,althoughtheMisco-M & H equipment lease was signedinApril 1985,Misco re-tained the equipment until June,and did so without compensatingM & H. Br.4.But the equipment lease itself provides that the term ofthe lease begins "on the date eachpiece ofequipmentor property is de-livered to the Lessee "Obviously M & H is Misco's alter ego. And because itis, it is subject to Misco's 1984-1987 contract with Local70.M & H has not complied with the contract and ac-cordingly has violated Section 8(a)(5) and (1).Deferral to Arbitration IssuesInAugust 1985 Local 70 filed a grievanceagainstMisco alleging that Misco: (1) employed persons whowere not members of Local 70 to do work covered byLocal 70's contract with Misco; (2) paid such persons"substandard wages and fringe benefits"; and (3) failed toutilizeLocal 70's "referral system." The grievance wentto arbitration in December 1985. The arbitrator issuedhis decision in March 1986.The arbitrator sought to resolve two principal issues:didMisco effectively repudiate its contract with Local70; and is M & H the alter ego of Misco.As for Misco's purported repudiation of the contract,the arbitrator concluded that it was effective. The arbi-trator's reasoning was that the Misco-Local 70 contractwas a prehire agreement, that Misco clearly and un-equivocally communicated to Local 70 that Misco didnot intend to be bound by the agreement, that there wasno showing "that the Union had ever petitioned to showmajority status" at Misco, that Misco had never had any"full time employees" apart from owners Hardin andMoore, and that an employer is entitled "to prospective-ly terminate" a prehire agreement "at any time."7Turning to thealter ego issue, the arbitrator found that"the ownership and control" of Misco and M & H were"the same" that M & H was formed "for the admittedpurpose of non-union contracting," and that M & H"purchased or leased its equipment from MIS." Nonethe-less, said the arbitrator,M & H was not Misco's alterego.I confess to having some trouble following the arbitra-tor's reasoning.But as I understand the decision,itsgistseems to be that: (1) at the time Hardin and Mooreformed M & H, they had already terminated their agree-ment with Local 70 (albeit prospectively); and (2) giventhe termination of that agreement, there was no legal barto Hardin and Moore establishing M & H "as a separatevehicle for them to compete in bidding in the market forconstruction under non-union conditions." (Anotherpossible interpretation of the arbitrator's decision is thatMisco was in the business of contracting for unionizedwork,M & H was in the business of contracting fornonunionized work, and, as a result of that difference,M & H may not be deemed an alter ego of Misco.)ConclusionInsofar as the arbitrator concluded that Misco effec-tively repudiated its contract with Local 70, the arbitra-tor's conclusion became "palpably wrong" onceDeklewaissued.94The arbitrator's decision is in the recordas It. Exh 5 Thequotationsare from p. 21 of thatexhibita Id. at 229The "palpably wrong"standard has been enunciated in many cases,mostnotablyOlin Corp,268 NLRB 573, 574 (1984)I have consideredContinued MIS, INC.As for the arbitrator's conclusion that M & H is notMisco's alter ego, the arbitrator apparently based thatconclusion on his determination that the Misco-Local 70contract had been effectively repudiated which, as juststated, is wrong. (In any event, in light of the facts bothas found by the arbitrator and as presented in this pro-ceeding,any arbitral conclusion that M & H is not analter ego of Misco would have to be palpably wrong.)I accordingly recommend that the Board not defer tothe arbitrator's decision.THE REMEDYThe accompanying recommended Order requires thatRespondent Misco and M & H cease violating Section8(a)(5) and (1) of the Act and requires that Respondentstake certain affirmative action designed to effectuate thepolicies of the Act.'0Respondents must make whole their employees,as pre-scribed inOgle Protection Service,183 NLRB 682 (1970),for any losses the employees may have suffered as aresult of the Respondents' failure to adhere to Misco's1984-1987 contract with Local 70 since 1 June 1985,with interest as computed inFlorida Steel Corp.,231NLRB 651 (1977).11The Misco-Local 70 contract appears to require Miscoto make payments to certain truths and funds (e.g., the"Fringe BenefitsWelfare Trust"). Respondents' obliga-tion to make its employees whole includes making wholesuch trusts and funds.12Finally, the Respondents' obligation to make its em-ployeewhole also includes the requirement that Re-spondents remit to Local 70 all dues and fees the Re-spondents should have deducted from the employees'wages pursuant to the termsof the collective-bargainingcontract.The General Counsel urges that the recommendedOrder include a visitatorial provision authorizing theBoard to engage in discovery, if necessary, to monitorcompliance with the Order. But it does not appear to methe fact that the arbitrator's decision issued prior to the Board's issuanceofDeklewaBut the Board has determinedto applyDeklewa"to all pend-ing cases in whatever stage"at 1389,quotingDeluxeMetal Furniture Ca,121NLRB 995, 1007 (1958). While theBoard did not specify thatDeklewa'sstandards should be used to determine whether to defer to pre-Deklewaarbitral decisions, in view of the broad retroactive applicabilitythe Board has giventoDeklewa,itwould be anomalousto dootherwise.I accordingly make no finding about whether the arbitrator's decision re-garding the effectiveness of Misco's purported repudiation is "susceptibleto an mterpertation consistentwith the Act"(Olin,supra at 574) as theBoard interpretedthe Act atthe time the arbitrator issued his decision10 Such action includes, of course,posting noticesThe recordsuggestthat Respondents may have no facilities where their employees would belikelyto see the notices. But because the matter has not been litigated,the recommended Order imposes no special notice posting or notice mail-ing requirements SeeDependable MaintenanceCo,276 NLRB 27 fn. 3(1985)Respondentswill, however,be required to sign sufficient copiesof the notice to permit posting byLocal 70 if the Union wishes to do soSeeDeklewa,supra at 139711 In no event,however,shall the make-whole period extend beyondthe 31 May1987 expiration date of theMisco-Local70 contract SeeDeklewa,supra at 1396.12Thedeterminationof whichsuch trusts and funds Misco was re-quired to make payments to, and, of course,the amounts necessary tomake such trusts and fundswhole, will be left tothe compliance stage Inthat latter respect,seeMerryweatherOptical Co.,240 NLRB 1213, 1216fn 7 (1979)495that the imposition of this kind of provision would be ap-propriate given the circumstances of this case. See O. L.Willis, Inc.,278 NLRB 203 (1986).On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed13ORDERThe Respondents, Mis, Inc., and its alter ego, M & HRiggers & Erectors, Inc., Louisville, Kentucky, their of-ficers, agents, successors and assigns, shall1.Cease and desist from(a)Withdrawing recognition during the term of a col-lective-bargaining contract from the International Asso-ciation of Bridge, Structural and Ornamental Iron Work-ers,Local Union No. 70, AFL-CIO as the exclusive bar-gaining representativeof the Respondents' employeescovered by the contract.(b) Refusing to adhere to Mis, Inc.'s 1984-1987 collec-tive-bargainingcontract with the Union.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Make whole the above-descnbed employees, in ac-cordance with the remedy section of this decision forany losses the employees may have suffered as a result ofthe Respondents' failure to adhere to the contract.(b)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security records, timecards, personnelrecords and reports, and all other records necessary toanalyze the amount of backpay due under the terms ofthisOrder.(c) Post at their facilities copies of the attached noticemarked "Appendix." 14 Copies of the notice, on formsprovided by the Regional Director for Region 9, afterbeing signedby the Respondents immediately upon re-ceipt and maintained for 60 consecutive days in conspic-uous places including all places where notices to employ-ees are customarily posted. Respondents shall take rea-sonable steps to ensure that the notices are not related,defaced, or covered by any other material.(d) Sign and return to the Regional Director sufficientcopies of the attached notice marked "Appendix" forpostingby the InternationalAssociationof Bridge,Structural and Ornamnetal Iron Workers, Local UnionNo. 70, AFL-CIO, if willing, in conspicuous placeswhere notices to employees and members are customari-ly posted.' 9If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the fmdings,conclusions,and recommendedOrder shall, as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 496DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(e)Notify the Regional Director in writing within 20days from the date of this Order what steps Respondentshave taken to comply.APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT, during the term of a collective-bargain-ing contract, repudiate that contract and withdraw rec-ognition from the International Association of Bridge,Strutural and Ornamental IronWorkers, Local UnionNo. 70, AFL-CIO as the exclusive collective-bargainingrepresentative of our employees covered by the contract.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed by Section 7 of the Act.WE WILL make our employees whole for any lossestheymay have sufferes as a result of our failure toadhere to our 1984-1987 contract with the Union.MIS, INC. M & H RIGGERS & ERECTORS,INC.